 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT | DOCUMENT
HE. eopenanrc vom
SOUTHERN DISTRICT OF NEW YORK 7 AE CTROMICALLY FILED
{DOC a
RAFAEL SANTOS, j DATE PILES:

 

 

 

Petitioner,
88 CR. 642 (LAP)

~against-—
ORDER

 

UNITED STATES OF AMERICA,

Respondent.

 

 

LORETTA A. PRESKA, Senior United States District Judge:
The Court is in receipt of Petitioner Rafael Santos’ motion
seeking leave to amend a petition for postconviction relief
under 28 U.S.C. § 2255 pursuant to new Supreme Court caselaw.
(See dkt. no. 232.) The Government may file a response to that
request by no later than February 24, 2020.

SO ORDERED.

Dated: New York, New York
January 24, 2020

, Lal? Leuka

LORETTA A. PRESKA
Senior United States District Judge

 

 

 

 
